ENERGIZ RENEWABLE, INC. 135 fIRST Street Keyport, New Jersey 07735 December 17,2010 Filed via EDGAR Ms. Linda Cvrkel, Branch Chief Division of Corporate Finance Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Energiz Renewable, Inc. File No. 000-27279 Form 10-K for the year ended December 31, 2009 Dear Ms. Cvrkel: On behalf of Energiz Renewable, Inc. Commission File Number 000-27279 (hereinafter "the Company"),I Edward T. Whelan the President and Chief Financial Officer, hereby inaccordance with your letter dated November 30, 2010, state that the Company hereby confirms with your comments and will comply with your comments in all our future filings as you requested. In addition, please be informed that: ●The Company is responsible for the adequacy and accuracy of the disclosures in the filing; ● Staff comments or changes todisclosure in response to staff comments do not foreclosure the Commission from taking any action with respect to the filing; and ● The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions please feel free to call me. Thank you. Sincerely, /s/ Edward T. Whelan Edward T. Whelan Chief Financial Officer
